DETAILED ACTION

This Final Office Action is in response to Applicant's amendments and arguments filed March 1, 2022.  Applicant has amended claims 1-5, 9, 13-14, 16, 19-20 and added claim 21.  Currently, claims 1-21 are pending.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments

The 35 U.S.C. 102 and 103 rejections of claims 1-20 are withdrawn in light of applicant’s amendments to claims 1-5, 9, 13-14, 16, 19-20.  Applicant’s amendments necessitated the new grounds for rejection in this office action.  

Response to Arguments

Applicant’s arguments submitted on 3/24/22 have been considered but are not persuasive.  
Applicant argues on p. 10 of the remarks that the cited references do not teach determining a delay contribution for the inefficiency events.  Examiner disagrees and notes the Adato reference throughout but especially at para [0198], [0207], [0261], [0272]-[0273], [0317] discusses product shortages and restocking and the timespan to complete the restocking as well as explicitly discussing costs too which both can be considered delay costs.  Therefore, this amended language is obvious to one of ordinary skill in the art.  
Applicant further argues that the cited references do not show associating the tag from the user with the video section.  Examiner disagrees and notes Schumacher at para [0083] shows associating customer recognition with captured images where capture images can be considered video and matching and identifying customer data which is used for analyzing can be considered associating a tag with the video section.  Oostendorp further shows wherein the tag corresponds to a root cause of an inefficiency within the video section because para [0038] shows determining such root cause analysis for identifying problems based on visualization of data where captured images that are displayed for visualizations as supported by para [0036] showing "Cameras may capture images for visualizing and/or analyzing a particular factory and/or manufactured part."
In regards to claim 14, Examiner notes that Adato shows the delay costs of adverse events such as product shortage similarly to as discussed above in regards to claim 1.  Therefore, the claims are rejected under 103.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-1, 14, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher et al. (US 2021/0216952 A1) (hereinafter Schumacher) in view of Adato et al. (US 2020/0074402 A1) (hereinafter Adato).

Claim 1:
	Schumacher, as shown, discloses the following limitations of claim 1:
A method of determining inefficiencies in a process, comprising: receiving data from one or more data sources, including one or more cameras (see para [0065]-
analyzing the received data to identify one or more inefficiency events in the process (see para [0066], ". For example, as seen in the image 500, the first inventory portion 508 and the second inventory portion 510 may be identified by the automated inventory intelligence system 206 using object recognition techniques. For example, upon recognition of the first inventory portion 508 (e.g., recognition of Pepsi bottles), logic of the automated inventory intelligence system 206 may analyze the quantity remaining on the shelf 506. In additional embodiments, the automated inventory intelligence system 206 may determine whether a threshold number of bottles have been removed from the shelf 506. Upon determining at least the threshold number of bottles have been removed, the automated inventory intelligence system 206 may generate a report and/or an alert notifying employees and/or manufacturer that the first inventory portion 508 requires restocking. In additional embodiments, the automated inventory intelligence system 206 may determine that less than a threshold number of bottles remain on the shelf 506 and therefore the first inventory portion 508 requires restocking." where needing restocking shows inefficiency event); and 
visualizing the analyzed data (see para [0146], "Referring now to FIG. 16, an exemplary embodiment illustration of a whole-store inventory view 1600 that shows the locations and current stock of inventory within a retail store is shown, in accordance with some embodiments. In many embodiments, the whole-store inventory view 1600 may be configured to show a variety of locations and current 
Schumacher, however, does not specifically disclose determining a delay contribution for each of the one or more inefficiency events based on resource utilization.  In analogous art, Adato discloses the following limitations:
determining a delay contribution for each of the one or more inefficiency events based on resource utilization (see para [0263], "data analysis module 1508 may receive restocking data from a plurality of retail stores, including, for example, details about restocking practices of retail stores in which a product shortage of at least one product type has occurred. Data analysis module 1508 may identify the at least one common factor based on analysis of the image data and the restocking data. For example, the product shortage may be associated with an hour-by-hour restocking schedule or may be associated with an on-demand restocking schedule. Action suggestion module 1510 may identify an action for potentially reducing product shortage durations of future shortages of the at least one product type. The identified action may include changing restocking practices of retail stores in which a product shortage of at least one product type has occurred. For example, 
determine a time of completion based on the delay contribution for each of the one or more inefficiency events (see para [0207], where restocking can be considered a time of competition); 
simulating a process flow with a change associated with the one or more inefficiency events (see para [0273], "the processing device may perform big data analytics on the information about the product shortages. Typically, the big data analytics are executed in an automatic or autonomous manner without using any user input during the learning analysis. In one embodiment, the processing device may perform large-scale data analysis on the received information image data and scheduling data to discover, detect, or learn new data. For example, the large-scale data analysis involves the process of examining large quantities of data (e.g., data mining, data discovery, etc.) to extract new or previously unknown interesting data or patterns such as unusual demand events that correlate to product shortages. The processing device may also perform large-scale data analysis on the stored data (e.g., machine learning analysis, data modeling, pattern recognition, predictive analysis, correlation analysis, etc.) to predict, calculate, or 
determine a new time of completion based on estimated delay contributions for each of the one or more inefficiency events including the change (see para [0261], " Action suggestion module 1510 may receive the common factor information and identify an action for reducing future shortages. For example, the action for potentially reducing product shortage durations of future shortages of the at least one product type may include changing an element in the chain-of-supply of products of the at least one product type. Changing an element may include increase the amount of product delivered each time, increasing the frequency of deliveries, generating a new purchase order or contract with the updated delivery information, etc." and see para [0198], showing determining schedule of arrival of additional  products include date, times and updates from a supplier and see para [0272], [0317])
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Adato with Schumacher because more specific inefficiency data can enable stores to monitor compliance with desired product placement more effectively (see Adato, para [0003]-[0004]).   
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for monitoring product shortages over time as taught by Adato in the method for inventory management as taught by Schumacher, since the claimed invention is merely a combination of old elements, and in the combination each element 

	Claim 2:
Schumacher does not specifically disclose wherein the visualizing the received data further includes providing an estimate of the process flow with the change including displaying estimated delay costs associated with each of the one or more inefficiency events including the change.  In analogous art, Adato discloses the following limitations: 
wherein the visualizing the received data further includes providing an estimate of the process flow with the change including displaying estimated delay costs associated with each of the one or more inefficiency events including the change (see para [0274], "an optimization model may be constructed based on estimated cost of actions and estimated impact of actions on future product shortage durations" and see para [0275], showing such information is provided to an entity where it would be obvious to one of ordinary skill in the art the information is displayed in order to be any use to the entity)
receiving an input from a user through a user interface, and the simulation of the process flow with the change based on the input received through the user interface and visualizing the analyzed data comprises predicting a resulting production performance based on the input (  )

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for monitoring product shortages over time as taught by Adato in 

	Claim 8:
Further, Schumacher discloses the following limitations:
detecting an event from analyzing the received data using state based and deep learning algorithms (see para [0080], "In some embodiments, the object recognition techniques may include the use of machine learning, predetermined rule sets and/or deep convolutional neural networks. The object recognition logic 720 may be configured to identify one or more inventory sets within an image and determine an amount of each product within the inventory set. In addition, the object recognition logic 720 may identify a percentage, numerical determination, or other equivalent figure that indicates how much of the inventory set remains on the shelf (i.e., stocked) relative to an initial amount (e.g., based on analysis and comparison with an earlier image and/or retrieval of an initial amount predetermined and stored in a data store, such as the inventory threshold data store 730).")

Claims 9-10:
 Adato further discloses the following limitations:
identifying the event by tagging associated video clips from the one or more data sources corresponding to the event (see para [0064]-[0065], showing the image data can be from video streams and see para [0096], " The real-time video stream may be augmented with markings identifying to the store employee an area-of-interest that needs manual capturing of images." and see para [0180], " In another example, shown in FIG. 11D, GUI 1140 may include a first display area 1142 for showing a display of a video stream captured by output device 145C (e.g., a real-time display or a near real-time display) with augmented markings indicting a status of planogram compliance for each product (e.g., correct place, misplaced, not in planogram, empty, and so forth). GUI 1140 may also include a second display area 1144 for showing a summary of the planogram compliance for all the products identified in the video stream captured by output device 145C.")
monitoring inventory to determine a time to restock (see para [0263], "data analysis module 1508 may receive restocking data from a plurality of retail stores, including, for example, details about restocking practices of retail stores in which a product shortage of at least one product type has occurred. Data analysis module 
1508 may identify the at least one common factor based on analysis of the image data and the restocking data. For example, the product shortage may be associated with an hour-by-hour restocking schedule or may be associated with an on-demand restocking schedule. Action suggestion module 1510 may identify an action for potentially reducing product shortage durations of future shortages of 
predicting a time to exhaust the inventory (see para [0207], "Such information may include, for example, the estimated time span until restocking, type of product (brand, category, particular product, etc.), location within the store, time in day associated with the product shortage, information about the retail store (size, type, location, etc.), information about adjunct products, information about the planogram (number of facings, etc.)."); and 
automatically submitting an order or providing a notice to reorder the inventory (see para [0217], "based on the determination that the second quantity of products of the certain product type at the second time and the third quantity of products at the third time are below the quantity threshold, the processor may provide information indicative of a product shortage at the at least one store shelf. In some embodiments, the information indicative of a shortage may include one or more suggestions for mitigating the shortage. Some examples of such suggestions may include a suggestion to restock the at least one store shelf, a suggestion for reordering products on the at least one store shelf, a suggestion for moving products of the certain product type from another part of the retail store to the at least one store shelf, a suggestion to allocate space of the at least one store shelf to 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Adato with Schumacher because more specific restocking data can enable stores to monitor compliance with desired product placement more effectively (see Adato, para [0003]-[0004]).   
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for monitoring product shortages over time as taught by Adato in the method for inventory management as taught by Schumacher, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 14:
	Schumacher, as shown, discloses the following limitations of claim 14:
A method of determining inefficiencies in a process, comprising: providing one or more devices for generating time based data strings, including one or more cameras (see para [0065]-[0066], showing capturing images from cameras by the automated intelligence system  and see para [0105], "When the inventory threshold logic 722 determines that the amount of inventory of the first inventory set meets or exceeds the predetermined threshold (yes at block 808), the alert generation logic 724 may optionally generate a report, or add information to an existing report (such as a log), indicating that a determination was made that the 
generating time based data strings from the one or more devices (see para [0105], showing time stamp data may be included with the inventory image data); 
processing the generated time based data strings (see para [0105], showing a generating report based on the inventory intelligence system processing where it would be obvious to one of ordinary skill in the art that the report may include time based data strings based on para [0105] shows such reports include time stamps ); 
analyzing the processed generated time based data strings to identify one or more adverse events (see para [0066],  "Upon determining at least the threshold number of bottles have been removed, the automated inventory intelligence system 206 may generate a report and/or an alert notifying employees and/or manufacturer that the first inventory portion 508 requires restocking. In additional embodiments, the automated inventory intelligence system 206 may determine that less than a threshold number of bottles remain on the shelf 506 and therefore the first inventory portion 508 requires restocking."); and 
visualizing data associated with the generated time based data strings associated with one or more adverse events (see para [0146], "Referring now to FIG. 16, an exemplary embodiment illustration of a whole-store inventory view 1600 that 
Schumacher, however, does not specifically disclose associating a delay contribution with each of the identified one or more adverse events wherein the delay contribution is based on an underutilization of one or more resources associated with each of the identified one or more adverse events.  In analogous art, Adato discloses the following limitations:
associating a delay contribution with each of the identified one or more adverse events wherein the delay contribution is based on an underutilization of one or more resources associated with each of the identified one or more adverse events (see para [0207], [0217], [0263], showing time span until restocking where product shortage can be considered under-utilization of resources)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Adato with Schumacher because more specific 
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for monitoring product shortages over time as taught by Adato in the method for inventory management as taught by Schumacher, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 21:
	Schumacher, as shown, discloses the following limitations of claim 21:
A method of determining inefficiencies in a process, comprising: receiving data from one or more data sources, including one or more cameras (see para [0065]-[0066], showing capturing images from cameras by the automated intelligence system); 
analyzing the received data to identify one or more inefficiency events in the process (see para [0066], ". For example, as seen in the image 500, the first inventory portion 508 and the second inventory portion 510 may be identified by the automated inventory intelligence system 206 using object recognition techniques. For example, upon recognition of the first inventory portion 508 (e.g., recognition of Pepsi bottles), logic of the automated inventory intelligence system 206 may analyze the quantity remaining on the shelf 506. In additional embodiments, the automated inventory intelligence system 206 may determine 
visualizing the analyzed data (see para [0146], "Referring now to FIG. 16, an exemplary embodiment illustration of a whole-store inventory view 1600 that shows the locations and current stock of inventory within a retail store is shown, in accordance with some embodiments. In many embodiments, the whole-store inventory view 1600 may be configured to show a variety of locations and current stock of specified inventory products 1608a-c within the retail store. For example, the automated inventory intelligence system described herein may produce a user interface display screen depicted as the whole-store inventory view 1600 in FIG. 16. In some embodiments, the whole-store inventory view 1600 may be generated by either the proximity logic 728 and/or the alert generation logic 724, and rendered by the alert generation logic 724, in which the whole-store inventory view 1600 may include a plurality of display areas such as a top navigation panel 1602, a side navigation panel 1604, and a first graphical display area 1606.") including the delay contributions and identifying the one or more inefficiency events with the highest associated delay cost (see para [0106]-[0107[, where it 
Schumacher, however, does not specifically disclose determining a delay contribution for each of the one or more inefficiency events based on resource utilization.  In analogous art, Adato discloses the following limitations:
determining a delay contribution and associated delay cost for each of the one or more inefficiency events based on resource utilization (see para [0263], "data analysis module 1508 may receive restocking data from a plurality of retail stores, including, for example, details about restocking practices of retail stores in which a product shortage of at least one product type has occurred. Data analysis module 1508 may identify the at least one common factor based on analysis of the image data and the restocking data. For example, the product shortage may be associated with an hour-by-hour restocking schedule or may be associated with an on-demand restocking schedule. Action suggestion module 1510 may identify an action for potentially reducing product shortage durations of future shortages of the at least one product type. The identified action may include changing restocking practices of retail stores in which a product shortage of at least one product type has occurred. For example, the identified action may be to switch from a restock rate of one restock per day, to increase the rate to two restocking events per day." and see para [0207], see para [0207], "Such information may include, for example, the estimated time span until restocking, type of product 
determine a time of completion based on the delay contribution for each of the one or more inefficiency events (see para [0207], where restocking can be considered a time of competition); 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Adato with Schumacher because more specific inefficiency data can enable stores to monitor compliance with desired product placement more effectively (see Adato, para [0003]-[0004]).   
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for monitoring product shortages over time as taught by Adato in the method for inventory management as taught by Schumacher, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schumacher and Adato, as applied above, and further in view of Repaka et al. (US 2020/0233932 A1) (hereinafter Repaka)

Claim 3:
Schumacher and Adato do not specifically disclose receiving an input from a user through a user interface, and the simulation of the process flow with the change based on the input received through the user interface and visualizing the analyzed data comprises predicting a resulting production performance based on the input.  In analogous art, Repaka discloses the following limitations:
receiving an input from a user through a user interface, and the simulation of the process flow with the change based on the input received through the user interface and visualizing the analyzed data comprises predicting a resulting production performance based on the input (see para [0036]-[0037], "see para [0036]-[0037], showing an interface for a production simulation that allows for proposed changes to be simulated)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Repaka with Schumacher and Adato because utilizing a simulation for the performance optimization enables understanding of changes before implementing to capture foreseeable effects or outcomes (see Repaka, para [0001]-[0003]).   
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the system to simulate production systems at scale as taught by Repaka in the Schumacher and Adato combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schumacher and Adato, as applied above, and further in view of Mahajan et al. (US 2017/0134305 A1) (hereinafter Mahajan).

Claim 4:
Schumacher and Adato do not specifically disclose wherein the analyzing the received data comprises determining when a worker performing a task within the process is under utilized, and the method further comprises providing a real time adaptive indicator for indicating when a the worker performing the task is under-utilized to reallocate the worker to another task within the process.  In analogous art, Mahajan discloses the following limitations:
wherein the analyzing the received data comprises determining when a worker performing a task within the process is under utilized, and the method further comprises providing a real time adaptive indicator for indicating when a the worker performing the task is under-utilized to reallocate the worker to another task within the process (see para [0029], "the supervisor scheduling module 218 may enable the secondary user to control the allocation of one or more computing machines in fair manner For instance, the secondary user may prioritize the computing machines those are underutilized or non-utilized at all. Similarly, the secondary user may monitor the performance of the workers and re-allocate the 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Mahajan with Schumacher and Adato because reallocating under utilized workers enables more effective use of resources to complete tasks (see Mahajan, para [0003]-[0004]).   
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for allocating and reserving supervisors in a real-time distributed processing platform as taught by Mahajan in the Schumacher and Adato combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5-7, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher in view of Oostendorp et al. (US 2017/0160733 A1) (hereinafter Oostendorp).

Claims 5-7, 11, 13
Schumacher, as shown, discloses the following limitations of claim 5:
A method of determining inefficiencies in a process, comprising receiving data from one or more data sources including one or more cameras (see para [0065]-[0066], showing capturing images from cameras by the automated intelligence system );
associating the tag from the user with the video section (see para [0083], "The customer matching logic 725 (in conjunction with the facial and/or voice recognition logics 726-727 in some embodiments) may be utilized to access customer information and/or accounts within a customer data store 754, to identify a customer recognized within a store based on at least one or more of the captured images and voice samples, to match the identified customer with a customer account associated with the identified customer, and/or to respectively authorize a sale of one or more products purchased by the identified customer based on payment information associated with the customer account. Any customer related data generated during shopping, such as any facial and/or voice recognition data (e.g., training phrases, spoken user passwords, payment information associated with any of the particular customers), may be added to the customer data store 754 and associated with a specific customer account or anonymized and stored for future analysis."); and
visualizing the analyzed data (see para [0067], " In some embodiments, the image 500 may also be analyzed to determine the remaining items of other inventory portions such as the second inventory portion 510 and/or the alternative inventory portion 512. As seen in FIGS. 6A-6C, the inventory camera may be placed at various varying positions within, or coupled to, a shelving unit. The utilization of such alternative configurations may be dependent upon the type of shelving unit, the type of inventory being captured in images taken by the inventory camera and/or the positioning of inventory within the store environment (e.g., across an aisle).")
Schumacher does not specifically disclose wherein the tag corresponds to a root cause of an inefficiency.  In analogous art, Oostendorp discloses the following limitations:
analyzing the the received data to identify one or more inefficiency events in the process (see para [0038], showing identifying machine problems and parts or products with faulty data based the raw data);
providing a user interface for receiving an input from a user (see para [0042], "the method 200 may include receiving a user request for a root cause analysis (step 202). For instance, the user request may be initiated upon receiving a manufacturer's input that is directed to determining an underlying cause for a machine down or an ascertained poor product quality level." and see para [0053], showing root cause analysis tool that is based on selected inputs); 
displaying a video section from the one or more data sources (see para [0050], "Data tab 700 allows for browsing of archived visual assets in a database, such as sidebar database 702, which allows for specific parts or cycles to be displayed. A and 
receiving a tag input from the user through the user interface, wherein the tag corresponds to a root cause of an inefficiency within the video section (see para [0038], "Such manufacturing analytics applications provide insight on, for example, part quality, process performance, OEE drill-down, root cause analysis, anomaly detection, traceability, real-time SPC, and predictive maintenance, among others. In another aspect, the general manufacturer can map or otherwise correlate part data with certain parts, and/or machine data with certain machines that manufactured certain parts. For example, if the general manufacturer identifies a machine problem with a particular machine, the present systems and 
automatically determining a root cause of another inefficiency based on the tag corresponding to the root cause of the inefficiency 
determining a root cause of an inefficiency detected by analyzing the received data, and the root cause is identified by a tag associated with a video section of the one or more data sources (see para [0036]-[0038], showing root cause analysis on manufacturing analytics data which includes the captured images which is then displayed for visualizations through a user interface where new data is updated)
wherein the analyzing the received data includes detecting a level of quality of product produced by the process or determining a level of quality of a service provided by the process (see para [0042], "the method 200 may include receiving a user request for a root cause analysis (step 202). For instance, the user request may be initiated upon receiving a manufacturer's input that is directed to determining an underlying cause for a machine down or an ascertained poor product quality level. The method 200 may include determining one or mere quality metrics represented by machine data collected from one or more machine data sensors (step 204), such as one or more of the sensors 106a-g shown in FIG. 1. Such quality metrics may include, merely by way of example, a total number of defects, defect frequency, number of defects by shift, number of defects by type of defect, and defect correlation to other recorded factors. Other quality metrics may include, for example, a mean value and standard deviation calculated based on a current measurement received from the controller 104 and/or other measurements that were previously received from the controller 104, comprehensive pass or fail results, rejection rate, total number of failures, substandard quality or other particular quality levels, and others. In further 
wherein the system comprises a camera for detecting temperature, and the analyzing the received data includes recognizing the received data is a temperature of a person and comparing the temperature of against a threshold (see para [0036], "The sensors 106a-g may include analog and/or digital sensors, such as bio sensors, chemistry and/or composition sensors, current and/or power sensors, air quality sensors, gas sensors, Hall Effect sensors, lightness level sensors, optical sensors, pressure sensors, temperature sensors, ultrasonic sensors, proximity sensors, door status sensors, motion tracking sensors, humidity sensors, visible and infrared light sensors, cameras, and so on. For example, a door status sensor may detect an open and/or closed state of a door, in addition or alternative to auto-opening and/or auto-locking of the door. Cameras may capture images for visualizing and/or analyzing a particular factory and/or manufactured part. Such sensors may collect data that is further used individually and/or in combination to determine various environmental factors, and/or assembly line operating statuses and/or conditions. For example, the sensor data may be utilized to determine if an 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Oostendorp with Schumacher because more specific analysis of the performance enables solutions to manufacturing problems (see Oostendorp, para [0002]).   
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for monitoring manufacturing as taught by Oostendorp in the method for inventory management as taught by Schumacher, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schumacher and Adato, as applied above, and further in view of Deutsch (US 2014/0307076 A1)

Claim 12:
Schumacher and Adato do not specifically disclose wherein the analyzing the received data includes determining a level of safety compliance within the process.  In analogous art, Deutsch discloses the following limitations:
wherein the analyzing the received data includes determining a level of safety compliance within the process (see para [0021], "Subsequent to the image analysis described above, the system 100 may generate a message or control signal and transmit the message to an annunciator 138 or a machinery control processor 618. As an example, the message may be the control signal transmitted to the machinery control processor 618. The annunciator 138 may generate an audible, visual or sensory cued message relating to the final determination as to whether compliance with protective equipment protocol has been met. The machinery control processor 618 is provided so as to regulate area access or machine operability according to system's 100 determination of worker's compliance with PPE requirements. While the annunciator 138 may provide audible and/or visual feedback to the individual 102, the annunciator 138 may also transmit via a wireless or wired communication directly or indirectly to a receiver (not shown) at some remote location. The information transmitted may relate to the presence of the worker and his/her compliance or noncompliance with PPE requirement. As an example, if such non-compliance with safety protocol may be determined, violation information along with a time stamp and an image of the violator may be stored in memory 136 for administrative action.").
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Deutsch with Schumacher and Adato because 
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for monitoring personal protection equipment as taught by Deutsch in the Schumacher and Adato combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher and Adato, as applied above, and further in view of Petri et al. (US 2016/0207657 A1) (hereinafter Petri)

Claim 15:
Schumacher and Adato do not specifically disclose wherein the process comprises a process path having more than one process branch and the method further comprises positioning the one or more devices at an end process branch toward an end of the process path.  In analogous art, Petri discloses the following limitations:
wherein the process comprises a process path having more than one process branch and the method further comprises positioning the one or more devices at an end process branch toward an end of the process path (see para [0059], "A distribution conveyor can be used to move a stream of product from a preparation and cooking section of a facility to a conditioning, weighing and packaging 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Petri with Schumacher and Adato because using process branches enables more control on the process by having different rates and thus more control over production (see Petri, para [0005]-[0008]).       
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for controlling a rate at which an upstream process feeds a conditioned product to a downstream process as taught by Petri in the Schumacher and Adato combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 16-18:
Schumacher and Adato do not specifically disclose determining an inefficiency in the process based on an observation of resources used at the end process branch.  In analogous art, Petri discloses the following limitations:
determining an inefficiency in the process based on an observation of resources used at the end process branch (see para [0117], "A metric provided by the empirical formula of embodiments of the control method will generally correct any imbalance between the upstream and downstream processes, restore the efficiency of the weighing and bagging machine (BPM.sub.RATIO) to or towards unity, and restore the duty cycle (DC.sub.ACTUAL) of the seasoning system to an operating mode characterized by long, continuous periods of operation with short and infrequent periods of inactivity.") and the underutilization of one or more resources comprises a machine not in user, a person not at a work location, a part not available at a station, or a combination thereof (see para [0015], [0108], where inactivity shows machine not in use)
repositioning the one or more devices at an upstream process branch further upstream in the process path, and determining another inefficiency in the process based on an observation of resources used at the upstream process branch (see para [0012], " the present invention monitors the performance of the upstream process and the downstream process, and modulates the upstream process in a manner that satisfies the feed rate requirement at which the downstream process can efficiently receive and further conditions or weigh and package the stream of conditioned product delivered by the upstream process, and the modulation of the 
positioning one or more other devices at an upstream process branch further upstream in the process path, and determining another inefficiency in the process based on an observation of resources used at the upstream process branch (see para [0012], " the present invention monitors the performance of the upstream 

Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for controlling a rate at which an upstream process feeds a conditioned product to a downstream process as taught by Petri in the Schumacher and Adato combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Schumacher, Adato, and Petri, as applied above, and further in view of Noel et al. (US 2014/0074850 A1) (hereinafter Noel).

Claim 19:
Schumacher, Adato, and Petri do not specifically disclose using heat maps for tracking a resource through process steps within the process and using the heat maps to determine at least one of the one or more adverse events.  In analogous art, Noel discloses the following limitations:
using heat maps for tracking a resource through process steps within the process and using the heat maps to determine at least one of the one or more adverse events (Figs 10A-10C and see para [0122]-[0131], showing heat map for various CPU component utilization where under 100% and see para [0133]-[0135], showing the heat map enables visualization of events that have occured and see para [0138], "Also, slider 1022 enables time "acceleration" where the user can select to fast forward or jump the rate at which the heat map progresses. This may enable a user to quickly identify potential problems that may be causing the first discovered error that are occurring over a very short period of time or over a very long period of time.")
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Noel with Schumacher, Adato and Petri because including a heat map enables more effective monitoring and understanding of machine data generated by cluster nodes (see Noel, para [0003]-[0005]).         
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for visualization of data from clusters as taught by Noel in the Schumacher, Adato and Petri combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schumacher and Adato, as applied above, and further in view of Oostendorp.

Claim 20:
Schumacher and Adato do not specifically disclose determining one or more performance metrics of the process including the determined inefficiency events.  In analogous art, Oostendorp discloses the following limitations:
determining one or more performance metrics of the process including the determined inefficiency events (see para [0051], "FIG. 8 depicts an exemplary screenshot of a dashboard view of overall equipment effectiveness (“OEE”) according to various embodiments. A line graph 800 showing performance levels of overall performance 802a, availability 804a, performance 806a, and quality 808a for a machine or machine type may be provided along with their corresponding values 802b, 804b, 806b, 808b.");
modifying the process based on the determined inefficiency events (see para [0051], "In some cases, the OEE view, along with any combination of other views, may be utilized for optimizing a monitored assembly line based on a correlation value.");
generating time based data strings from the one or more devices associated with part of the modified process (see para [0047], "the data tab 508 may display timing data for a plurality of machines in a tabular “spreadsheet” style that includes data columns of individual machine identifiers or names 512, operating start time 514, operating end time 516, total length of operating time 518, shift number 520, conveyor time 522, and additional rows and columns showing additional fields of data may be displayed by scrolling horizontal and/or vertical 
processing the time based data strings to generate modified processed data (see para [0051], "A line graph 800 showing performance levels of overall performance 802a, availability 804a, performance 806a, and quality 808a for a machine or machine type may be provided along with their corresponding values 802b, 804b, 806b, 808b. A tabbed view of availability 810, performance 812, quality 814, output 816, and/or other subcomponents of OEE may show drill down elements. For example, the availability tab 810 illustrates a bar graph 818 for unplanned downtime by categories including part cropped, overheating, and machine error. Such interactive charts allow drill down by day, machine, defect or downtime reason, and so on. Data shown in the OEE dashboard view may be selected for a particular machine or time period, such as 7-day period, calendar week, last 30 days, calendar month, year-to-date (YTD), and so on, from one or more drop-down menus provided on a filter toolbar 820.");
analyzing the modified processed data to determine modified inefficiency events of the modified process (see para [0051], "A line graph 800 showing performance 
determining one or more modified performance metrics of the process including the determined modified inefficiency events (see para [0051], showing performance metrics determined and then defect and downtime reason availabole after drilling down);
implementing the modified process based on a comparison of the one or more performance metrics to the one or more modified performance metrics (see para [0051]-[0052], "OEE view, along with any combination of other views, may be utilized for optimizing a monitored assembly line based on a correlation value. Such optimization may include determining one or more parallel subassembly processes of the monitored assembly line and/or prioritizing the one or more parallel subassembly processes in the monitored assembly line in order to reduce production time length Other examples are possible. FIG. 9 depicts an exemplary 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Oostendorp with Schumacher and Adato because more specific analysis of the performance enables solutions to manufacturing problems (see Oostendorp, para [0002]).   
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for monitoring manufacturing as taught by Oostendorp in the Schumacher and Adato combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 2016/0260046 A1
US 2010/0023151 A1

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SUJAY KONERU/
Primary Examiner, Art Unit 3624